974 F.2d 1340
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Deborah B. BURNS, also known as Mary Jennings, Defendant-Appellant.
No. 91-3667.
United States Court of Appeals, Seventh Circuit.
Argued May 27, 1992.Decided Aug. 27, 1992.

1
Before MANION and KANNE, Circuit Judges, and WILLIAM C. LEE, District Judge*.

ORDER

2
Upon consideration of the motion by appellant Deborah Burns to remand this matter to the district court and the response filed by the government, as well as the status report filed by the governnment with this Court on August 7, 1992, the Court is advised that the district court has certified its intention to this Court to grant a new trial in this matter and that the district court has denied the government's subsequent motion for reconsideration.


3
Therefore, IT IS HEREBY ORDERED that appellant Deborah Burn's motion to remand is GRANTED and this case is remanded for further proceedings in the district court.   Accordingly, Appeal No. 91-3667 is hereby DISMISSED.



*
 The Honorable William C. Lee, District Judge for the Northern District of Indiana, is sitting by designation